EXECUTION VERSION



TRANSPORTATION SERVICES AGREEMENT
(Malaga)
This Transportation Services Agreement (this “Agreement”) is dated as of July
16, 2013, to be effective as of the Effective Time, by and between HollyFrontier
Refining & Marketing LLC (“HFRM”) and Holly Energy Partners-Operating, L.P.
(“HEP Operating”). Each of HFRM and HEP Operating are individually referred to
herein as a “Party” and collectively as the “Parties.”


RECITALS:
WHEREAS, HEP Operating desires to undertake certain construction projects, as
more specifically set forth in Section 2 below, related to (i) that certain 8”
crude oil pipeline extending approximately 50 miles from the Whites City Station
to the HEP Operating Artesia Station (including an approximately 1 mile newly
constructed connecting pipeline), that certain 6” crude oil pipeline extending
approximately 6 miles from the Devon Parkway field to the Millman Station and
the HEP Operating Artesia Station, and related lease connection pipelines,
storage facilities and truck off-loading facility (the “Whites City to Artesia
Station System”) and (ii) that certain 6” crude oil pipeline extending
approximately 4 miles from the Beeson Station to the Anderson Ranch Pipeline,
that certain crude oil pipeline extending approximately from the Devon Hackberry
field to Beeson to the Plains Pipeline (as defined below) and related lease
connection pipelines and storage facilities (the “Beeson to Plains Pipeline
System” and together with the Whites City to Artesia Station System,
collectively, the “Pipeline System”), all as depicted on Exhibit A hereto, and
with the volume capacities as set forth on Exhibit A hereto; and
WHEREAS, in connection with the construction of the Pipeline System, HFRM and
HEP Operating desire to enter into this Agreement to, among other things, set
forth the terms and conditions under which HEP Operating will provide certain
transportation services for HFRM on the Pipeline System.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
Section 1.Definitions
Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth on Appendix A.
Section 2.    Construction of the Pipeline System and Related Assets.
In consideration of and in reliance upon HFRM’s execution and delivery of this
Agreement, including the Minimum Pipeline Revenue Commitment, HEP Operating
agrees to use commercially reasonable efforts to (i) complete the construction
projects set forth on Exhibit B and (ii) build the 25 lease connections listed
on Exhibit C (the “Devon Lease Connections” and, together with the construction
projects set forth on Exhibit B, the “Construction Projects”). Without limiting
the foregoing, beginning on February 1, 2014, HEP Operating will pay for 50% of
HFRM’s incremental

 
TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



cost of trucking Devon’s lease barrels that are not able to be shipped on the
Pipeline System through the applicable Devon Lease Connection contemplated for
such shipment on or after that date as a result of the Construction Projects not
being fully complete, up to $5,000 per day up to a maximum of $250,000, to be
paid to HFRM no later than March 31, 2014. With respect to Items 4 and 5 listed
on Exhibit B, HFRM shall reimburse HEP Operating 100% of the actual costs and
expenses of those Construction Projects. HEP Operating shall bear the costs of
constructing all of the other Construction Projects listed on Exhibit B and
Exhibit C, other than Items 4 and 5 on Exhibit B.
Section 3.    Agreement to Use Services Relating to Pipelines.
The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to HEP Operating to be paid by HFRM, and
requires HEP Operating to provide certain Crude Oil transportation services to
HFRM. The principal objective of HEP Operating is for HFRM to meet or exceed its
obligations with respect to the Minimum Pipeline Revenue Commitment. The
principal objective of HFRM is for HEP Operating to provide services to HFRM in
a manner that enables HFRM to transport Crude Oil on the Pipeline System.
(a)    Minimum Pipeline Revenue Commitment. During the Term, following the
Commencement Date, and subject to the terms and conditions of this Agreement,
HFRM agrees as follows:
(i)    Capacity and Revenue Commitment. Subject to Section 5, HFRM shall pay HEP
Operating transportation service tariffs for use of the Pipeline System that
result in the payment of an amount that will satisfy the Minimum Pipeline
Revenue Commitment in exchange for HEP Operating providing HFRM a minimum
aggregate capacity in the Pipeline System equal to the Minimum Capacity
Commitment. The “Minimum Pipeline Revenue Commitment” shall be an amount of
revenue to HEP Operating for each Contract Quarter determined by multiplying the
Minimum Pipeline Throughput for such Contract Quarter, as such Minimum Pipeline
Throughput may be revised pursuant to Section 3(a)(iv)(D), by the Pipeline Base
Tariff in effect for such Contract Quarter, as such Pipeline Base Tariff may be
revised pursuant to Section 3(a)(iii). The “Minimum Capacity Commitment” means
an amount equal to 40,000 bpd, as such amount may be adjusted pursuant to
Section 3(a)(iv)(D).
(ii)    Applicable Tariffs. HFRM will pay the Pipeline Base Tariff for all
quantities of Crude Oil transported on the Pipeline System in each Contract
Quarter during the Term up to and including the Pipeline Incentive Tariff
Threshold, and shall pay the Pipeline Incentive Tariff for all quantities in
excess of the Pipeline Incentive Tariff Threshold transported on the Pipeline
System during such Contract Quarter.
(iii)    FERC Oil Pipeline Index Adjustment of Tariffs.
(A)    The Pipeline Base Tariff and Pipeline Incentive Tariff shall be adjusted
on July 1 of each index year during the Term commencing on July 1, 2014, by an
amount equal to the percentage change, if any, between the two (2) immediately
preceding index years, in the Federal Energy Regulation Commission Oil Pipeline

 
2

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



Index (the “FERC Oil Pipeline Index”); provided, however, that if the percentage
change, if any, between the two (2) immediately preceding index years in the
FERC Oil Pipeline Index is negative, then there will be no change to the
Pipeline Base Tariff or Pipeline Incentive Tariff.
(B)    If the FERC Oil Pipeline Index is no longer published, HFRM and HEP
Operating shall negotiate in good faith to agree on a new index (as applicable)
that gives comparable protection against inflation or deflation, and the same
method of adjustment for increases or decreases in the new index shall be used
to calculate increases or decreases in the Pipeline Base Tariff and the Pipeline
Incentive Tariff. If HFRM and HEP Operating are unable to agree, a new index
will be determined by binding arbitration in accordance with Section 13(e), and
the same method of adjustment for increases or decreases in the new index shall
be used to calculate increases or decreases in the Pipeline Base Tariff and
Pipeline Incentive Tariff.
To evidence the Parties’ agreement to each adjusted Pipeline Base Tariff and
Pipeline Incentive Tariff, the Parties may, but shall not be required to,
execute an amended, modified, revised or updated Schedule I and attach it to
this Agreement. If executed, such amended, modified, revised or updated Schedule
I shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated
and appended as an additional schedule to this Agreement and shall replace the
prior version of Schedule I in its entirety, after its date of effectiveness.
(iv)    Option to Increase Minimum Capacity Commitment Following the Initial
Period. At the end of the Initial Period and once-a-year thereafter during the
Term, HFRM shall have the option to increase (but not decrease) the Minimum
Capacity Commitment applicable to the remainder of the Term, which option may be
exercised as follows:
(A)    HFRM may initiate the process by which it will exercise its option by
delivering to HEP Operating a written request for a statement of HEP Operating’s
good faith estimate of the total uncommitted pipeline capacity for the Pipeline
System that will be available for the remaining Term (a “Capacity Estimate”),
which request must be made, (i) in the case of the election available at the end
of the Initial Term, no later than the one hundred twentieth (120th) day before
the end of the Initial Period, and (ii) in the case of the election available at
the end of each twelve (12) month period following the end of the Initial Term
(each a “Subsequent Year”), the one-hundred twentieth (120) day before the end
of such Subsequent Year.
(B)    HEP Operating must respond to each request with a written Capacity
Estimate within ten (10) days of HEP’s receipt of such request.
(C)    To exercise its option, HFRM must provide HEP Operating a written notice
of exercise (an “Exercise Notice”) no later than ninety (90) days prior to the
end of the Initial Period or Subsequent Year (as applicable), which Exercise
Notice must contain the amount (stated in bpd) by which HFRM desires to increase
the Minimum Capacity Commitment for the next occurring Subsequent Year and the
remainder of the Term. The amount of increase for which HFRM may exercise this

 
3

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



option may not exceed the available uncommitted pipeline capacity for the
Pipeline System as stated in the Capacity Estimate. If no written Exercise
Notice is received by such ninetieth (90th) day, then HFRM will be deemed to
have waived its option, though such waiver shall not preclude HFRM from
exercising its option in Subsequent Years according the process set forth in
this Section 3(a)(iv).
(D)    If HFRM timely exercises its option at the end of the Initial Period or a
Subsequent Year in accordance with this Section 3(a)(iv), then, with respect to
the next Subsequent Year and the remainder of the Term thereafter:
(1)    the Minimum Capacity Commitment shall be increased by the amount
specified in the Exercise Notice; and
(2)    the Minimum Pipeline Throughput shall be increased by an amount equal to
the increase in the Minimum Capacity Commitment.
For Example, if HFRM exercises its option at the end of the Initial Period to
increase the Minimum Capacity Commitment from 40,000 bpd to 50,000 bpd (a 25%
increase), then the Minimum Pipeline Throughput shall be increased to equal
50,000 bpd (a 25% increase). This will have the effect of increasing the Minimum
Pipeline Revenue Commitment by the operation of Section 3(a)(i).
(v)    Third Party Shipping. During the Initial Period, HFRM shall have the
exclusive right to utilize the entire capacity of the Pipeline System. After the
end of the Initial Period, if HEP Operating contracts with third parties to ship
Crude Oil on the Pipeline System thereafter during the Term, subject to the
terms of this Agreement, then HEP Operating may not charge any such third party
transportation services fees, throughput fees, or other fees that are equal to
or less on a per barrel basis (taking into account all applicable incentive
tariffs and surcharges) than those charged to HFRM under this Agreement unless
such third party agrees to minimum volume and revenue commitments equal to or in
excess of those to which HFRM is subject hereunder. In the event that a third
party with whom HEP has contracted agrees to minimum volume and revenue
commitments that are equal to those to which HFRM is subject hereunder, and the
transportation services fees, throughput fees, or other fees are less on a per
barrel basis (taking into account all applicable incentive tariffs and
surcharges) than those charged to HFRM under this Agreement, then the tariff
rates charged to HFRM under this Agreement shall be automatically reduced to be
equal to such third party tariff rates.
(vi)    Reduction for Non-Force Majeure Operational Difficulties. If HFRM is
unable to transport on the Pipeline System the volumes of Crude Oil required to
meet the Minimum Pipeline Revenue Commitment for a particular Contract Quarter
as a result of HEP Operating’s operational difficulties, prorationing, or the
inability to provide sufficient capacity for the Minimum Pipeline Throughput,
then the Minimum Pipeline Revenue Commitment applicable to the Contract Quarter
during which HFRM is unable to transport such volumes of Crude Oil will be
reduced by an amount equal to: (A) the volume of Crude Oil that HFRM was unable
to transport on the Pipeline System (but not to exceed the

 
4

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



Minimum Pipeline Throughput), as a result of HEP Operating’s operational
difficulties, prorationing or inability to provide sufficient capacity on the
Pipeline System to achieve the Minimum Pipeline Throughput, multiplied by (B)
the Pipeline Base Tariff. This Section 3(a)(v) shall not apply in the event HEP
Operating gives notice of a Force Majeure event in accordance with Section 5, in
which case the Minimum Pipeline Revenue Commitment shall be suspended in
accordance with and as provided in Section 5.
(vii)    Pro-Rationing for Partial Periods. Notwithstanding the other portions
of this Section 3(a), in the event that the Commencement Date is any date other
than the first day of a Contract Quarter, then the Minimum Pipeline Revenue
Commitment, Minimum Pipeline Throughput, and Pipeline Incentive Tariff Threshold
for the initial partial Contract Quarter shall be prorated based upon the number
of days actually in such partial Contract Quarter. Similarly, notwithstanding
the other portions of this Section 3(a), if the end of the Term is on a day
other than the last day of a Contract Quarter, then the Minimum Pipeline Revenue
Commitment, Minimum Pipeline Throughput, and Pipeline Incentive Tariff Threshold
for the final partial Contract Quarter shall be prorated based upon the number
of days actually in such partial Contract Quarter.
(b)    Measurement of Shipped Volumes. Quantities shipped on the Pipeline System
and subject to the tariffs, charges and other fees provided for in this
Agreement shall be determined by measuring volumes of Crude Oil injected into
the Centurion Pipeline at Centurion’s Artesia station, and injected into the
Plains Pipeline at HEP Operating’s Bisti station. For the avoidance of doubt,
quantities of Crude Oil that are shipped on the Pipeline System but that do not
reach the injection points for the Centurion Pipeline or the Plains Pipeline
will not be subject to the tariffs, charges and other fees provided for in this
Agreement and will not count towards the satisfaction of the Minimum Pipeline
Throughput, though such quantities may be subject to tariffs, charges and fees
under the Crude Agreement or other applicable agreements. For the avoidance of
doubt, the tariffs, charges and other fees to be charged for shipments on the
Pipeline System as of the date of this Agreement are set forth on Exhibit D.
(c)    Volumetric Gains and Losses; Line Fill; High-API Oil Surcharge. HFRM
shall, during the Term, (i) absorb all volumetric gains in the Pipeline System,
and (ii) be responsible for all volumetric losses in the Pipeline System up to a
maximum of 0.5%. HEP Operating shall be responsible for all volumetric losses in
excess of 0.5% in the Pipeline System during the Term. Volumetric gains and
losses shall be calculated and measured in a manner consistent with how and when
gains and losses are calculated in the Crude Agreement. HFRM shall be
responsible for line fill by pipeline segment in accordance with HEP’s policies
for each segment as published on the Partnership’s website from time to time. In
the event HFRM desires to ship Crude Oil on the Pipeline System with an API
Gravity in excess of 50 degrees, HEP Operating may, in its sole discretion, (i)
refuse to ship such Crude Oil, or (ii) ship such Crude Oil and charge HFRM a
surcharge (the “High-API Surcharge”) equal to the increased expenses (or lower
revenues) or capital costs, as a direct result thereof, as agreed upon by the
Parties. If the Parties are unable to agree upon the High-API Surcharge, the
High-API Surcharge will be determined by binding arbitration in accordance with
Section 13(e) of this Agreement. Any amounts paid by HFRM as a High-API
Surcharge shall not count towards satisfaction of any Minimum Revenue
Commitment.

 
5

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(d)    Obligations of HEP Operating. During the Term and subject to the terms
and conditions of this Agreement, including Section 13(b), HEP Operating agrees
to:
(i)    own or lease, operate and maintain (directly or through a subsidiary) the
Pipeline System and all related assets necessary to handle the Crude Oil from
HFRM;
(ii)     make available to HFRM’s use the capacity of the Pipeline System of at
least the Minimum Capacity Commitment;
(iii)    provide the services required under this Agreement and perform all
operations relating to the Pipeline System including, but not limited to,
interaction with third party pipelines;
(iv)    maintain adequate property and liability insurance covering the Pipeline
System and any related assets owned by HEP Operating and necessary for the
operation of the Pipeline System; and
(v)    at the request of HFRM, and subject in any case to any applicable common
carrier proration duties and commitments to other third-party shippers, use
commercially reasonable efforts to transport on the Pipeline System for HFRM
each month during the Term the quantity of Crude Oil that HFRM designates from
time to time, but in no event less than the Minimum Capacity Commitment.
In addition, following the Commencement Date, HEP Operating agrees, for no
additional fees, to provide storage services of up to 70,000 barrels with regard
to Crude Oil shipped using the Pipeline System (30,000 barrels at the Whites
City Road Station and 40,000 barrels at the Beeson Station) and provide Crude
Oil blending services at the HEP Operating Artesia Station to the specifications
of HFRM, as such specifications may be adjusted from time to time.
Notwithstanding the first sentence of this Section 3(d), subject to Section
13(b) of this Agreement and Article V of the Omnibus Agreement, HEP Operating is
free to sell any of its assets, including assets that provide services under
this Agreement, and HFRM is free to merge with another entity and to sell all of
its assets or equity to another entity at any time.
(e)    Drag Reducing Agents and Additives. If HEP Operating determines that
adding drag reducing agents (“DRA”) to the Crude Oil is reasonably required to
move Crude Oil in the quantities necessary to meet HFRM’s schedule or as may be
otherwise be required to safely move such quantities of Crude Oil or that
additives should be used in the operation of the Pipeline System, HEP Operating
shall provide HFRM with an analysis of the proposed cost and benefits thereof.
In the event that HFRM agrees to use such additives as proposed by HEP
Operating, HFRM shall reimburse HEP Operating for the costs of adding any DRA or
additives to the Crude Oil. If HEP Operating reasonably determines that
additives or chemicals must be added to any of the Pipeline System to prevent or
control internal corrosion of the pipe, then HFRM shall reimburse HEP Operating
for the direct cost of the chemical and associated injection equipment.
(f)    Change in the Direction; Product Service or Origination and Destination
of the Pipeline System. Without HFRM’s prior written consent, HEP Operating
shall not (i) reverse the

 
6

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



direction of the Pipeline System; (ii) change, alter or modify the product
service of the Pipeline System; or (iii) change, alter or modify the origination
or destination of the Pipeline System; provided, however, that HEP Operating may
take any necessary emergency action to prevent or remedy a release of Crude Oil
from the Pipeline System without obtaining the consent required by this Section
3(f). HFRM shall have the right to reverse the direction of any segment of the
Pipeline System where it is the sole shipper of Crude Oil if, in each case, HFRM
agrees to (1) reimburse HEP Operating for the additional costs and expenses
incurred by HEP Operating as a result of such change in direction (both to
reverse and re-reverse); (2) reimburse HEP Operating for all costs arising out
of HEP Operating’s inability to perform under any transportation service
contract due to the reversal of the direction of the Pipeline System; and (3)
pay the Pipeline Base Tariff and Pipeline Incentive Tariff set forth on Schedule
I, as it may be amended from time-to-time in accordance with this Agreement, for
any such flow reversal, regardless of whether the Crude Oil shipped in such
manner reaches an injection point for the Centurion Pipeline or Plains Pipeline.
(g)    Notification of Utilization. Upon request by HEP Operating, HFRM will
provide to HEP Operating written notification of HFRM’s reasonable good faith
estimate of their anticipated future utilization of the Pipeline System as soon
as reasonably practicable after receiving such request.
(h)    Scheduling and Accepting Movement. HEP Operating will use its reasonable
commercial efforts to schedule movement and accept movements of Crude Oil in a
manner that is consistent with the historical dealings between the Parties and
their Affiliates, as such dealings may change from time to time.
(i)    Taxes. HFRM will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Crude Oil
handled by HFRM for transportation by HEP Operating. Should any Party be
required to pay or collect any taxes, duties, charges and or assessments
pursuant to any Applicable Law or authority now in effect or hereafter to become
effective which are payable by the any other Party pursuant to this Section 3(i)
the proper Party shall promptly reimburse the other Party therefor.
(j)    Timing of Payments. HFRM will make payments to HEP Operating by
electronic payment with immediately available funds on a monthly basis during
the Term with respect to services rendered or reimbursable costs or expenses
incurred by HEP Operating under this Agreement in the prior month. Payments not
received by HEP Operating on or prior to the applicable payment date will accrue
interest at the Prime Rate from the applicable payment date until paid.
(k)    Increases in Tariff Rates. If new Applicable Laws are enacted that
require HEP Operating to make capital expenditures with respect to the Pipeline
System, HEP Operating may amend the Pipeline Base Tariff and the Pipeline
Incentive Tariff in order to recover HEP Operating’s cost of complying with
these Applicable Laws (as determined in good faith and including a reasonable
return). HFRM and HEP Operating shall use their reasonable commercial efforts to
comply with these Applicable Laws, and shall negotiate in good faith to mitigate
the impact of these Applicable Laws and to determine the amount of the new
tariff rates. If HFRM and HEP Operating are unable to agree on the amount of the
new tariff rates that HEP Operating will charge, such tariff rates will be
determined by binding arbitration in accordance with Section 13(e). Schedule I
or any

 
7

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



other applicable exhibit or schedule to this Agreement will be updated, amended
or revised, as applicable, in accordance with this Agreement to reflect any
changes in tariff rates agreed to in accordance with this Section 3(k).
(l)    Additional Applicable Tariff. The Parties hereby acknowledge that the
tariffs under this Agreement are in addition to tariffs applicable to volumes
shipped on the Devon Lease Connections under the Crude Agreement.
(m)    No Guaranteed Minimum Shipments. Notwithstanding anything to the contrary
set forth in this Agreement, there is no requirement that HFRM deliver any
minimum quantity of Crude Oil for transport on the Pipeline System, it being
understood that HFRM’s obligation for failing to ship sufficient quantities of
Crude Oil on the Pipeline System to satisfy the Minimum Pipeline Revenue
Commitment is to make Deficiency Payments as provided in Section 10.
Section 4.    Agreement to Remain Shipper
With respect to any Crude Oil that is transported in the Pipeline System by
HFRM, HFRM agrees that it will continue acting in the capacity of the shipper of
any such Crude Oil for its own account at all times that such Crude Oil is being
transported in the Pipeline System.
Section 5.    Force Majeure
In the event that any Party is rendered unable, wholly or in part, by a Force
Majeure event from performing its obligations under this Agreement, then, upon
the delivery of notice and full particulars of the Force Majeure event in
writing within a reasonable time after the occurrence of the Force Majeure event
relied on (“Force Majeure Notice”), the obligations of the Parties, so far as
they are affected by the Force Majeure event, shall be suspended for the
duration of any inability so caused. Any suspension of the obligations of the
Parties as a result of this Section 5 for a period of more than thirty (30)
consecutive days shall extend the Term (to the extent so affected) for a period
equivalent to the duration of the inability set forth in the Force Majeure
Notice. HFRM will be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. In the event a Force Majeure event prevents HEP Operating or HFRM
from performing substantially all of their respective obligations under this
Agreement for a period of more than one (1) year, this Agreement may be
terminated by HEP Operating or HFRM by providing written notice thereof to the
other Party.
Section 6.    Agreement Not to Challenge Tariffs
HFRM agrees to any tariff rate changes for the Pipeline System in accordance
with this Agreement. HFRM agrees (a) not to challenge, nor to cause their
Affiliates to challenge, nor to encourage or recommend to any other Person that
it challenge, or voluntarily assist in any way any other Person in challenging,
in any forum, tariffs (including joint tariffs) of HEP Operating that HEP
Operating has filed or may file containing rates, rules or regulations that are
in effect at any time during the Term and regulate the transportation of the
Crude Oil on the Pipeline System, and

 
8

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(b) not to protest or file a complaint, nor cause their Affiliates to protest or
file a complaint, nor encourage or recommend to any other Person that it protest
or file a complaint, or voluntarily assist in any way any other Person in
protesting or filing a complaint, with respect to regulatory filings that HEP
Operating has made or may make at any time during the Term to change tariffs
(including joint tariffs) for transportation of Crude Oil on the Pipeline System
in each case so long as such tariffs, regulatory filings or rates changed do not
conflict with the terms of this Agreement.
Section 7.    Effectiveness and Term
This Agreement shall be effective as of the Effective Time, and shall terminate
at 12:01 a.m. Dallas, Texas, time on the day that is ten years from the
Commencement Date, unless extended by written mutual agreement of the Parties or
as set forth in Section 8 (the “Term”). The Party(ies) desiring to extend this
Agreement pursuant to this Section 7 shall provide prior written notice to the
other Parties of its desire to so extend this Agreement; such written notice
shall be provided not more than twenty-four (24) months and not less than the
later of twelve (12) months prior to the date of termination or ten (10) days
after receipt of a written request from another Party (which request may be
delivered no earlier than twelve (12) months prior to the date of termination)
to provide any such notice or lose such right.
Section 8.    Right to Enter into a New Agreement
(a)    In the event that HFRM provides prior written notice to HEP Operating of
the desire of HFRM to extend this Agreement by written mutual agreement of the
Parties pursuant to Section 7, the Parties shall negotiate in good faith to
extend this Agreement by written mutual agreement, but, if such negotiations
fail to produce a written mutual agreement for extension by a date six months
prior to the termination date, then HEP Operating shall have the right to
negotiate to enter into one or more throughput or transportation services
agreements for HFRM’s Minimum Capacity Commitment for the Pipeline System with
one or more third parties to begin after the date of termination, provided,
however, that until the end of one year following termination without renewal of
this Agreement, HFRM will have the right to enter into a new throughput or
transportation services agreement with HEP Operating with respect to its Minimum
Capacity Commitment on the date of termination on commercial terms that
substantially match the terms upon which HEP Operating propose to enter into an
agreement with a third party for similar services with respect to all or a
material portion of such capacity of the Pipeline System. In such circumstances,
HEP Operating shall give HFRM forty-five (45) days prior written notice of any
proposed new pipelines throughput agreement with a third party, and such notice
shall inform HFRM of the fee schedules, tariffs, duration and any other material
terms of the proposed third party agreement and HFRM shall have forty-five (45)
days following receipt of such notice to agree to the terms specified in the
notice or HFRM shall lose the rights specified by this Section 8(a) with respect
to the capacity that is the subject of such notice.
(b)    In the event that HFRM fails to provide prior written notice to HEP
Operating of the desire of HFRM to extend this Agreement by written mutual
agreement of the Parties pursuant to Section 7, HEP Operating shall have the
right, during the period from the date of HFRM’s failure to provide written
notice pursuant to Section 7 to the date of termination of this Agreement, to
negotiate to enter into one or more throughput or transportation services
agreements for HFRM’s

 
9

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



Minimum Capacity Commitment for the Pipeline System with one or more third
parties to begin after the date of termination; provided, however, that at any
time during the twelve (12) months prior to the expiration of the Term, HFRM
will have the right to enter into a new pipelines throughput agreement with HEP
Operating with respect to its existing Minimum Capacity Commitment at such time
on commercial terms that substantially match the terms upon which HEP Operating
proposes to enter into an agreement with a third party for similar services with
respect to all or a material portion of such capacity on the Pipeline System. In
such circumstances, HEP Operating shall give HFRM forty-five (45) days prior
written notice of any proposed new pipelines throughput agreement with a third
party, and such notice shall inform HFRM of the fee schedules, tariffs, duration
and any other material terms of the proposed third party agreement and HFRM
shall have forty-five (45) days following receipt of such notice to agree to the
terms specified in the notice or HFRM shall lose the rights specified by this
Section 8(b) with respect to the capacity that is the subject of such notice.
Section 9.    Notices
(a)    Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of the delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:
Notices to HFRM:


c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com



 
10

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:


c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com


Notices to HEP Operating:


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyenergy.com


with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: general.counsel@hollyenergy.com


(b)    Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 9.
Section 10.    Deficiency Payments
(a)    Following the Commencement Date, as soon as practicable following the end
of each Contract Quarter under this Agreement, HEP Operating shall deliver to
HFRM a written notice (the “Deficiency Notice”) detailing any failure of HFRM to
meet its minimum revenue commitment obligations under Section 3(a)(i); provided,
however, that HFRM’s obligations pursuant to the Minimum Pipeline Revenue
Commitment shall be assessed on a quarterly basis for the purposes of this
Section 10. The Deficiency Notice shall (i) specify in reasonable detail the
nature of any deficiency and (ii) specify the approximate dollar amount that HEP
Operating believes would have been paid by HFRM to HEP Operating if HFRM had
complied with its minimum revenue commitment obligations pursuant to Section
3(a)(i) (the “Deficiency Payment”). HFRM shall pay the Deficiency Payment to HEP
Operating upon the later of: (A) ten (10) days after their receipt of the
Deficiency Notice and (B) thirty (30) days following the end of the related
Contract Quarter.

 
11

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(b)    If HFRM disagrees with the Deficiency Notice, then, following the payment
of the undisputed portion of the Deficiency Payment to HEP Operating, if any,
HFRM shall send written notice thereof regarding the disputed portion of the
Deficiency Payment to HEP Operating and a senior officer of HollyFrontier (on
behalf of HFRM) and a senior officer of the Partnership (on behalf of HEP
Operating) shall meet or communicate by telephone at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary and shall
negotiate in good faith to attempt to resolve any differences that they may have
with respect to matters specified in the Deficiency Notice. During the 30-day
period following the payment of the Deficiency Payment, HFRM shall have access
to the working papers of HEP Operating relating to the Deficiency Notice. If
such differences are not resolved within thirty (30) days following HFRM’s
receipt of the Deficiency Notice, HFRM and HEP Operating shall, within
forty-five (45) days following HFRM’s receipt of the Deficiency Notice, submit
any and all matters which remain in dispute and which were properly included in
the Deficiency Notice to arbitration in accordance with Section 13(e).
(c)    If it is finally determined pursuant to this Section 10 that HFRM is
required to pay any or all of the disputed portion of the Deficiency Payment,
HFRM shall promptly pay such amount to HEP Operating, together with interest
thereon at the Prime Rate, in immediately available funds.
(d)    The fact that HFRM has exceeded or fallen short of the Minimum Pipeline
Revenue Commitment with respect to any Contract Quarter shall not be considered
in determining whether HFRM meets, exceeds or falls short of the Minimum
Pipeline Revenue Commitment with respect to any other Contract Quarter, and the
amount of any such excess or shortfall shall not be counted towards or against
the Minimum Pipeline Revenue Commitment with respect to any other Contract
Quarter.
Section 11.    Right of First Refusal. The Parties acknowledge the right of
first refusal of HollyFrontier with respect to the Pipeline System as provided
in the Omnibus Agreement.
Section 12.    Limitation of Damages.
(a)    NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION
OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH SHALL NOT BE
LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY ANY PARTY OF
ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT, OR IN CONNECTION WITH A CLAIM FOR INDEMNIFICATION UNDER THIS
SECTION 12 SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO,
NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON
ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION
IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT SUCH
RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT,

 
12

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.
(b)    HFRM shall indemnify, defend, and hold harmless HEP Operating and its
Affiliates from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by HEP Operating and its Affiliates to the extent resulting or
arising from, or attributable to, acts or omissions of HFRM and its Affiliates
in connection with the performance of HFRM’s obligations under this Agreement
that constitute negligence.
(c)    HEP Operating shall indemnify, defend, and hold harmless HFRM and its
Affiliates from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by HFRM and its Affiliates, including loss of Crude Oil from the
Pipeline System, to the extent resulting or arising from, or attributable, to
(i) events and conditions associated with the operation of the Pipeline System,
or (ii) acts or omissions of HEP Operating and its Affiliates in connection with
the performance of HEP Operating’s obligations under this Agreement that
constitute negligence; provided, however, that, with respect to loss of Crude
Oil from the Pipeline System, HEP Operating will only be liable for losses in
excess of 1,000 barrels with respect to each individual incident of Crude Oil
loss.
Section 13.    Miscellaneous
(a)    Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the Party against whom the waiver is sought to be enforced. Any of the
exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the Parties if each of the Parties executes an amended, modified,
revised or updated exhibit or schedule, as applicable, and attaches it to this
Agreement. Such amended, modified, revised or updated exhibits or schedules
shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated
and appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety, after its
date of effectiveness, except as specified therein. No failure or delay in
exercising any right hereunder, and no course of conduct, shall operate as a
waiver of any provision of this Agreement. No single or partial exercise of a
right hereunder shall preclude further or complete exercise of that right or any
other right hereunder.

 
13

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(b)    Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, HFRM, HEP Operating and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned without the prior written consent of HFRM (in the
case of any assignment by HEP Operating) or HEP Operating (in the case of any
assignment by HFRM), in each case, such consent is not to be unreasonably
withheld or delayed; provided, however, that (i) HEP Operating may make such an
assignment (including a partial pro rata assignment) to an Affiliate of HEP
Operating without HFRM’s consent, (ii) HFRM may make such an assignment
(including a pro rata partial assignment) to an Affiliate of HFRM without HEP
Operating’s consent, (iii) HFRM may make a collateral assignment of its rights
and obligations hereunder and/or grant a security interest in its rights and
obligations hereunder, and HEP Operating shall execute an acknowledgement of
such collateral assignment in such form as may from time-to-time be reasonably
requested, and (iv) HEP Operating may make a collateral assignment of its rights
hereunder and/or grant a security interest in its rights and obligations
hereunder to a bona fide third party lender or debt holder, or trustee or
representative for any of them, without HFRM’s consent, if such third party
lender, debt holder or trustee shall have executed and delivered to HFRM a
non-disturbance agreement in such form as is reasonably satisfactory to HFRM and
such third party lender, debt holder or trustee, and HFRM executes an
acknowledgement of such collateral assignment in such form as may from time to
time be reasonably requested. Any attempt to make an assignment otherwise than
as permitted by the foregoing shall be null and void. The Parties agree to
require their respective successors, if any, to expressly assume, in a form of
agreement reasonably acceptable to the other Parties, their obligations under
this Agreement.
(c)    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
(d)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
(e)    Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(e) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
13(e) will control the rights and obligations of the Parties. Arbitration must
be initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two

 
14

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



arbitrators so chosen shall select a third arbitrator within thirty (30) days
after the second arbitrator has been appointed. The Claimant will pay the
compensation and expenses of the arbitrator named by it, and the Respondent will
pay the compensation and expenses of the arbitrator named by or for it. The
costs of petitioning for the appointment of an arbitrator, if any, shall be paid
by Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of any of
HFRM, HEP Operating or any of their Affiliates and (ii) have not less than seven
(7) years’ experience in the petroleum transportation industry. The hearing will
be conducted in Dallas, Texas and commence within thirty (30) days after the
selection of the third arbitrator. HFRM, HEP Operating and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between HFRM, HEP Operating or their Affiliates to the extent
that the issues raised in such disputes are related. Without the written consent
of the Parties, no unrelated disputes or third party disputes may be joined to
an arbitration pursuant to this Agreement.
(f)    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
(g)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
(h)    Headings. Headings of the Sections of this Agreement are for convenience
of the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.
Section14.    Guarantee by HollyFrontier
(a)    Payment Guaranty. HollyFrontier unconditionally, absolutely, continually
and irrevocably guarantees, as principal and not as surety, to HEP Operating the
punctual and complete payment in full when due of all amounts due from HFRM
under this Agreement (collectively, the “HFRM Payment Obligations”).
HollyFrontier agrees that HEP Operating shall be entitled to enforce directly
against HollyFrontier any of the HFRM Payment Obligations.
(b)    Guaranty Absolute. HollyFrontier hereby guarantees that the HFRM Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of HollyFrontier under this Agreement constitute a present and
continuing guaranty of payment,

 
15

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



and not of collection or collectability. The liability of HollyFrontier under
this Agreement shall be absolute, unconditional, present, continuing and
irrevocable irrespective of:
(i)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HEP Operating;
(ii)    any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to this Agreement;
(iii)    any acceptance by HEP Operating of partial payment or performance from
HFRM;
(iv)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HFRM
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding;
(v)    any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HFRM Payment Obligations or otherwise.
(c)    Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HFRM Payment Obligations and any requirement for HEP Operating to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against HFRM, any other
entity or any collateral.
(d)    Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HFRM, HollyFrontier
shall not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from HFRM
for any payments made by HollyFrontier under this Section 14, and HollyFrontier
hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against HFRM
during any period of default or breach of this Agreement by HFRM until such time
as there is no current or ongoing default or breach of this Agreement by HFRM.

 
16

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(e)    Reinstatement. The obligations of HollyFrontier under this Section 14
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HFRM Payment Obligations is rescinded or must
otherwise be returned to HFRM or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HFRM or such other entity, or for any other reason, all as though such
payment had not been made.
(f)    Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HFRM Payment Obligations, (ii) be binding upon
HollyFrontier, its successors and assigns and (iii) inure to the benefit of and
be enforceable by HEP Operating and its respective successors, transferees and
assigns.
(g)    No Duty to Pursue Others. It shall not be necessary for HEP Operating
(and HollyFrontier hereby waives any rights which HollyFrontier may have to
require HEP Operating), in order to enforce such payment by HollyFrontier, first
to (i) institute suit or exhaust its remedies against HFRM or others liable on
the HFRM Payment Obligations or any other person, (ii) enforce HEP Operating’s
rights against any other guarantors of the HFRM Payment Obligations, (iii) join
HFRM or any others liable on the HFRM Payment Obligations in any action seeking
to enforce this Section 14, (iv) exhaust any remedies available to HEP Operating
against any security which shall ever have been given to secure the HFRM Payment
Obligations, or (v) resort to any other means of obtaining payment of the HFRM
Payment Obligations.
Section 15.    Guarantee by the Partnership.
(a)    Payment and Performance Guaranty. The Partnership unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to HFRM the punctual and complete payment in full when due of all
amounts due from HEP Operating under this Agreement (collectively, the “HEP
Operating Payment Obligations”) and the punctual and complete performance of all
other obligations of HEP Operating under this Agreement (collectively, the “HEP
Operating Performance Obligations”, together with the HEP Operating Payment
Obligations, the “HEP Operating Obligations”). The Partnership agrees that HFRM
shall be entitled to enforce directly against the Partnership any of the HEP
Operating Obligations.
(b)    Guaranty Absolute. The Partnership hereby guarantees that the HEP
Operating Payment Obligations will be paid, and the HEP Performance Obligations
will be performed, strictly in accordance with the terms of this Agreement. The
obligations of the Partnership under this Agreement constitute a present and
continuing guaranty of payment and performance, and not of collection or
collectability. The liability of the Partnership under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:
(i)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HFRM;
(ii)    any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to this Agreement;

 
17

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(iii)    any acceptance by HFRM of partial payment or performance from HEP
Operating;
(iv)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Operating or any action taken with respect to this Agreement by any trustee or
receiver, or by any court, in any such proceeding;
(v)    any absence of any notice to, or knowledge of, the Partnership, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
The obligations of the Partnership hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HEP Operating Obligations or otherwise.
(c)    Waiver. The Partnership hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HEP Operating Payment Obligations and any requirement for HFRM to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against HEP Operating,
any other entity or any collateral.
(d)    Subrogation Waiver. The Partnership agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HEP Operating, the
Partnership shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from HEP Operating for any payments made by the Partnership under this
Section 15, and each of the Partnership hereby irrevocably waives and releases,
absolutely and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against HEP Operating during any period of default
or breach of this Agreement by HEP Operating until such time as there is no
current or ongoing default or breach of this Agreement by HEP Operating.
(e)    Reinstatement. The obligations of the Partnership under this Section 15
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HEP Operating Payment Obligations is
rescinded or must otherwise be returned to HEP Operating or any other entity,
upon the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation or reorganization of HEP Operating or such other entity, or for any
other reason, all as though such payment had not been made.

 
18

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------



(f)    Continuing Guaranty. This Section 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment and/or performance in full of all of the HEP Operating Payment
Obligations, (ii) be binding upon the Partnership and each of its respective
successors and assigns and (iii) inure to the benefit of and be enforceable by
HFRM and their respective successors, transferees and assigns.
(g)    No Duty to Pursue Others. It shall not be necessary for HFRM (and the
Partnership hereby waives any rights which the Partnership may have to require
HFRM), in order to enforce such payment by the Partnership, first to (i)
institute suit or exhaust its remedies against HEP Operating or others liable on
the HEP Operating Obligations or any other person, (ii) enforce HFRM’ rights
against any other guarantors of the HEP Operating Obligations, (iii) join HEP
Operating or any others liable on the HEP Operating Obligations in any action
seeking to enforce this Section 15, (iv) exhaust any remedies available to HFRM
against any security which shall ever have been given to secure the HEP
Operating Obligations, or (v) resort to any other means of obtaining payment of
the HEP Operating Obligations.
[Remainder of page intentionally left blank. Signature pages follow.]

 
19

TRANSPORTATION SERVICES AGREEMENT (MALAGA)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above to be effective as of the Effective Time.




 
 
 
 
HEP OPERATING:
 
 
 
 
 
 
 
 
 
 
 
 
 
Holly Energy Partners-Operating, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
 
 
Bruce R. Shaw
 
 
 
 
 
President





 
 
 
 
HFRM:
 
 
 
 
 
 
 
 
 
 
 
 
 
HollyFrontier Refining & Marketing LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael C. Jennings
 
 
 
 
 
Michael C. Jennings
 
 
 
 
 
Chief Executive Officer and President





 





[Signature Page 1 of 2 to the Transportation Services Agreement (Malaga)]

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10(b)
AND Section 14:


HOLLYFRONTIER CORPORATION




By:
/s/ Michael C. Jennings
 
Michael C. Jennings
 
Chief Executive Officer and President









ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10(b)
AND Section 15:


HOLLY ENERGY PARTNERS, L.P.


By:    HEP Logistics Holdings, L.P.,
its General Partner


By:    Holly Logistic Services, L.L.C.,
its General Partner




By:
/s/ Bruce R. Shaw
 
Bruce R. Shaw
 
President










[Signature Page 2 of 2 to the Transportation Services Agreement (Malaga)]

--------------------------------------------------------------------------------




Appendix A
Definitions
“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, HFRM,
on the one hand, and HEP Operating, on the other hand, shall not be considered
affiliates of each other.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“API Gravity” means American Petroleum Institute index of specific gravity of a
liquid petroleum expressed as degrees, as such index would be calculated on the
date hereof.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between HFRM and HEP Operating, arising out of or relating
to this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement regardless of whether (a) allegedly
extra-contractual in nature, (b) sounding in contract, tort or otherwise,
(c) provided for by Applicable Law or otherwise or (d) seeking damages or any
other relief, whether at law, in equity or otherwise.
“Beeson to Plains Pipeline System” has the meaning set forth in the recitals to
this Agreement.
“bpd” means barrels per day.
“Centurion Pipeline” means that certain 10” pipeline system operated by
Centurion Pipeline L.P. and originating from Centurion’s Artesia Station located
within Township 18S and Range 27E, approximately 1 mile south of HEP Operating’s
Abo Station.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including

 
Appendix A-1

--------------------------------------------------------------------------------




those based on theories of contract, tort, statutory liability, strict
liability, employer liability, premises liability, products liability, breach of
warranty or malpractice.
“Commencement Date” means the date on which, in the reasonable opinion of HEP
Operating, the Pipeline System is available for service and operating as
expected in delivering Crude Oil, which date has been specified in written
notice from HEP Operating to HFRM at least 60 days prior to such Commencement
Date; provided, however, that if the Pipeline System is, in the discretion of
HEP Operating, substantially complete, then the parties may agree in writing to
a commencement date prior to the Pipeline System being fully completed.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1 and ends on March 31, June 30, September 30, or December
31, respectively.
“Crude Agreement” means the Second Amended and Restated Crude Pipelines and
Tankage Agreement, dated as of the date hereof, by and among HFRM, HEP Operating
and certain other Affiliates of HFRM and HEP Operating, as the same may be
amended from time-to-time.
“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids, gasoline,
kerosene, ethanol, naphtha, gas oil, LEF (lube extraction feedstocks), diesel
fuel or any other refined products.
“Devon” means Devon Energy Production Company, L.P., and its Affiliates.
“Effective Time” means 12:01 a.m., Dallas, Texas time, on June 1, 2013.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other financing, obtain credit or have adequate capacity or production (other
than for reasons of Force Majeure) shall not be regarded as events of Force
Majeure.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“HEP Operating” has the meaning set forth in the preamble to this Agreement.

 
Appendix A-2

--------------------------------------------------------------------------------




“HFRM” has the meaning set forth in the preamble to this Agreement.
“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.
“Initial Period” means the period beginning on the Commencement Date through and
including final day of the 20th full Contract Quarter following the Commencement
Date.
“Minimum Pipeline Throughput” means 40,000 bpd of Crude Oil, in the aggregate,
on average, for each Contract Quarter, as such amount may be adjusted by the
terms of this Agreement, including Section 3(a)(iv)(D).
“Omnibus Agreement” means the Eighth Amended and Restated Omnibus Agreement,
dated as of the date hereof, by and among HollyFrontier, the Partnership and
certain of their respective subsidiaries.
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Pipeline Base Tariff” means the amount set forth as such on Schedule I attached
hereto, as the same may be adjusted by the terms of this Agreement, including
Section 3(a)(iii).
“Pipeline Incentive Tariff” means the amount set forth as such on Schedule I
attached hereto, as the same may be adjusted by the terms of this Agreement,
including Section 3(a)(iii).
“Pipeline Incentive Tariff Threshold” means 40,000 bpd of Crude Oil, in the
aggregate, on average, for each Contract Quarter, as the same may be adjusted by
the terms of this Agreement, including Section 3(a)(iv)(D).
“Plains Pipeline” means that certain sixteen inch diameter pipeline operated by
Plains All American Pipeline, L. P. and located in Lea County, New Mexico and
which crosses the HEP Anderson Ranch gathering system in Township 18 South,
Range 32 East.
“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.
“Whites City to Artesia Station System” has the meaning set forth in the
recitals to this Agreement.

 
Appendix A-3

--------------------------------------------------------------------------------




In addition, the following terms have the meanings given to them in the Sections
indicated in the following table:
Term
 
Section
Capacity Estimate
 
Section 3(a)(iv)
Claimant
 
Section 13(e)
Construction Projects
 
Section 1
Deficiency Notice
 
Section 10(a)
Deficiency Payment
 
Section 10(a)
Devon Lease Connections
 
Section 1
DRA
 
Section 3(e)
Exercise Notice
 
Section 3(a)(iv)(C)
FERC Oil Pipeline Index
 
Section 3(a)(iii)(B)
Force Majeure Notice
 
Section 5
HEP Operating Payment Obligations
 
Section 15(a)
HFRM Payment Obligations
 
Section 14(a)
High-API Surcharge
 
Section 3(c)
Minimum Capacity Commitment
 
Section 3(a)(i)
Minimum Pipeline Revenue Commitment
 
Section 3(a)(i)
Pipeline System
 
Recitals
Refund
 
Section 10(c)
Respondent
 
Section 13(e)
Subsequent Year
 
Section 3(a)(iv)(A)
Term
 
Section 7








 
Appendix A-4

--------------------------------------------------------------------------------




EXHIBIT A
Map of Pipeline System and Pipeline System Capacity by Segment
See attached







Exhibit A

--------------------------------------------------------------------------------






[imageimage1.gif]





Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B
Construction Projects
1.
Whites City Road Station

a.
Build station at the intersection of the idle 8” pipe and Whites City County
Road (coordinates _32 03’ 52.53” Lot _104 08’ 05.11” _ Long). This station
should include 30,000 barrels of tankage for crude to be injected into the 8”
headed north. The amount of property to be leased or purchased will be
sufficient to install up to 5 crude truck off-loading LACTS and their associated
tanks.

2.
HEP Artesia Station

a.
Reactivate 8” Malaga Pipeline from the Whites City Road Station to the existing
30,000 barrel tank at Artesia Station.

b.
Tie-in Millman Station and Devon Parkway sweet crude deliveries into the Artesia
Station 30,000 barrel tank.

c.
Sweet crude oil deliveries out of Artesia Station tank will be connected for
delivery to Abo station.

d.
Build connecting 8” line between the 8” Malaga line and Artesia Station for
receipts of sweet crude originating from the Whites City Station.

e.
Devon Parkway barrels will be connected into and delivered to the Artesia
Station sweet tank.

f.
Build 6” connecting pipeline approximately 6 miles to receive sweet barrels from
the Devon Parkway into existing Millman System.

g.
Build truck off loading facility at Millman Station.

3.
HEP Beeson Station and Bisti Delivery

a.
Build approximately 40,000 barrels of tankage at Beeson Station to receive sweet
crude.

b.
Build 6” pipeline (approximately 12 miles) to receive sweet barrels from the
Devon Hackberry field.

c.
Build 6” connecting pipeline from Beeson station to connect into Anderson Ranch
pipe (approximately 4 miles). This connection will be made to deliver sweet
barrels through the Anderson Ranch pipe and deliver into the tank at the Beeson
Station.


 
Exhibit B-1

--------------------------------------------------------------------------------




d.
Install pumping capacity necessary for delivery into Plains Pipeline at Bisti
(rate to be determined).

4.
Build NM sweet truck off-loading station at Whites City station.*

5.
Build new sweet off-loading station at Artesia Station.*

* HEP Operating will manage and construct (4) and (5) above and be reimbursed by
HFRM for the costs of managing and constructing (4) and (5). HEP Operating will
at all times be the owner of (4) and (5), including during the period of
construction.









 
Exhibit B-2

--------------------------------------------------------------------------------




EXHIBIT C
Devon Lease Connections
Battery Name
Field Name
Location
Status
Diamond
Parkway
32.6519528 N 104.0701295 W
Producing
Emerald
Parkway
32.6525348 N 104.1045269 W
Producing
Beryl
Parkway
32.6109502 N 104.0829194 W
Producing
Onyx
Parkway
32.638176 N 104.093915 W
Producing
Coral
Parkway
32.6253952 N 104.0745216 W
Producing
Turquoise
Parkway
32.6365513 N 104.0701851 W
Producing
Agate
Parkway
32.6520074 N 104.0873003 W
Producing
Jasper
Parkway
32.623619 N 104.090791 W
Producing
Beetle Juice 19 Fed #1H
Hackberry
32° 39' 7.41" N 103° 54' 4.05" W
Producing
Beetle Juice 19 Fed #3H
Hackberry
32° 39' 9.054" N 103° 54' 43.471" W
Producing
Capella 14 Fed #1H
Hackberry
32° 40' 0.638" N 103° 50' 4.152" W
Producing
Strawberry 7 Fed #2
Hackberry
32° 40' 43" N 103° 54' 20.8" W
Producing
Strawberry 7 Fed #4
Hackberry
32° 40' 6.93" N 103° 54' 4.28" W
Producing
Sirius 17 Fed #1H
Hackberry
32° 39' 59.165" N 103° 54' 2.605" W
Producing
Sirius 17 Fed #2H
Hackberry
32° 39' 47.98" N 103° 53' 2.44" W
Producing
Sirius 17 Fed #3H
Hackberry
32° 39' 30.98" N 103° 53' 56.18" W
Producing
Arcturus 18 Fed #1H
Hackberry
32° 39' 59.66"N 103° 54' 2.607" W
Producing
Arcturus 18 Fed #3H
Hackberry
32° 39' 23.058" 103° 54' 57.028" W
Producing
Rigel 20 Fed Com #1H
Hackberry
32° 39' 7.185" N 103° 53' 56.214" W
Producing
Rigel 20 Fed Com #3H
Hackberry
32° 38' 36.881" N 103° 53' 56.099" W
Producing
Regulus 26 Fed #1
Hackberry
32° 63' 76.832" N 103° 83' 24.245" W
Producing
Spica 25 Fed #1
Hackberry
32° 63' 76.834" N 103° 83' 22.620" W
Producing
Vega 29 Fed Com #1
Hackberry
32° 63' 77.726" N 103° 88' 57.377" W
Producing
Serene Sisters 25 Fed #1H
Hackberry
32° 43' 31.099" N 103° 49' 3.506" W
Producing
Serene Sisters 25 Fed #3H
Hackberry
32° 42' 42.721" N 103° 49' 32.488" W
Producing






 
Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D
Tariff Rates and other Fees
Shipments on the following segments of the Pipeline System will be charged the
then-current tariff and fees under this Agreement:
•
Whites City Station to the Centurion Pipeline L.P. Artesia Station

•
HEP Operating’s Artesia Station to the Centurion Pipeline L.P. Artesia Station

•
Beeson Station to Plains Pipeline

Shipments on any other segments of the Pipeline System will be charged the
then-current tariff and fees under the Crude Agreement.






            



 
Exhibit D

--------------------------------------------------------------------------------




SCHEDULE I
PIPELINE TARIFFS


Pipeline Base Tariff
$0.51 per barrel



Pipeline Incentive Tariff
$0.30 per barrel










 
Schedule I



